Citation Nr: 0522626	
Decision Date: 08/18/05    Archive Date: 08/25/05

DOCKET NO.  00-19 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a skin disability, 
claimed as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from May 1968 to June 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 1999 rating decision of the 
Department Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which determined that new and material 
evidence had not been submitted to reopen a service 
connection claim for skin rash of the chest and feet as due 
to herbicide exposure.  

In June 2001, the Board reopened the claim for service 
connection for skin disability as due to herbicide exposure 
and remanded the case for a dermatology examination to 
determine the nature and etiology of any current skin 
disability.

In September 2003, the Board remanded the case for compliance 
with The Veterans Claims Assistance Act of 2000.  

The veteran initially requested a hearing before a Member of 
the Board, but rescinded that request by correspondence 
received in September 2000.


FINDINGS OF FACT

1.  VA has satisfied its duty to notify and has obtained all 
evidence relevant to an equitable disposition of the 
veteran's appeal.

2.  The preponderance of the evidence is against a finding 
that the veteran currently has a skin disability that is 
related to his active military service, including as a result 
of herbicide exposure therein.


CONCLUSION OF LAW

A skin disability was not incurred or aggravated in active 
military service and may not be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1110, 1116 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002), imposes obligations on VA in terms of its duty to 
notify and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of letters sent to the veteran in April 
2002 and April 2004.  Since these letters fully provided 
notice of elements (1), (2), (3), and (4) see above, it is 
not necessary for the Board to provide extensive reasons and 
bases as to how VA has complied with the VCAA's notice 
requirements.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  In addition, by virtue of the rating decision on 
appeal, the statement of the case (SOC), and the supplemental 
SOCs (SSOCs), he was provided with specific information as to 
why this particular claim was being denied, and of the 
evidence that was lacking.  He was also supplied with the 
complete text of 38 C.F.R. § 3.159 in the March 2005 SSOC.  

The Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. § 
20.1102 (2004); Mayfield, supra.  The veteran has not claimed 
that VA has failed to comply with the notice requirements of 
the VCAA.

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  That was legally 
impossible in the circumstances of this case, where the claim 
was adjudicated in September 1999.  However, the claimant 
still has the right to VCAA content complying notice and 
proper subsequent VA process, and that has been done, as 
discussed above.  The Board finds that any defect with 
respect to the timing of the VCAA notice requirement was 
harmless error.  See Mayfield, supra.  Although the notices 
provided to the veteran in 2002 and 2004 were not given prior 
to the first adjudication of the claim, the content of the 
notice fully complied with the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b), and, after the notices were 
provided, the case was readjudicated and additional SSOCs 
were provided to the veteran in September 2002 and March 
2005.  

Service medical records, private and VA medical reports have 
been received and associated with the claims folder.  The 
veteran has not identified any outstanding medical records 
that would be pertinent to the claim on appeal.  VA afforded 
the veteran a dermatology examination in June 2002 to 
determine the nature and etiology of any skin disability and 
an etiology opinion was obtained in May 2003.  Therefore, the 
Board finds that VA has satisfied its duty to notify and to 
assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2004); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

Analysis

The veteran contends that while in service, he contracted a 
rash on his chest, groin, ankles, and feet which was 
diagnosed as jungle warts.  Though he was prescribed 
medication, it did not help with the condition.  Upon return 
from service, the veteran determined that the rash was 
recurring.  The veteran asserts his skin rash is chloracne as 
a result of Agent Orange exposure in service.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  

Establishing service connection on a secondary basis 
essentially requires evidence sufficient to show: (1) that a 
current disability exists; and (2) that the current 
disability was either caused or aggravated by a service-
connected disability.  38 C.F.R. §§ 3.303, 3.310 (2004).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

If a veteran served on active duty in the Republic of Vietnam 
during the Vietnam era (beginning on January 9, 1962 and 
ending on May 7, 1975), the veteran is presumed to have been 
exposed to herbicides, unless there is affirmative evidence 
to establish that the veteran was not exposed to any such 
agent during that service. The last date on which a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he served in the Republic of 
Vietnam during the period beginning on January 9, 1962 and 
ending May 7, 1975. 38 C.F.R. § 3.307(a)(6)(iii) (2004).

In the present case, the veteran's Form DD 214 indicates that 
he had active military service from May 1968 until June 1970.  
His decorations and awards include a Vietnam Service Medal 
and a combat infantryman's badge.  The Board finds that his 
exposure to herbicides during his service in Vietnam is 
presumed.  

The law establishes presumptions of service connection for 
diseases associated with exposure to certain herbicide agents 
and also provides a presumption of exposure for veterans who 
served in the Republic of Vietnam. See 38 U.S.C.A. § 1116 
(West 2002).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected, if the requirements of 38 C.F.R. § 
3.307(a) are met, even if there is no record of such disease 
during service: chloracne or other acneform disease 
consistent with chloracne, type 2 diabetes, Hodgkin's 
disease, chronic lymphocytic leukemia multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory 
cancers, and soft-tissue sarcoma.  See 38 C.F.R. § 3.309(e) 
(2004). 

The Secretary of Veterans Affairs, under the authority 
granted by the Agent Orange Act of 1991, has determined that 
a presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
era is not warranted for any other condition for which the 
Secretary has not specifically determined a presumption of 
service connection is warranted.  See 67 Fed. Reg. 42600 
(June 24, 2002).

Notwithstanding the foregoing presumptive provisions, the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has determined that the Veteran's Dioxin 
and Radiation Exposure Compensation Standards Act does not 
preclude a veteran from establishing service connection with 
proof of actual direct causation. See Combee v. Brown, 34 
F.3d 1039, 1042 (Fed. Cir. 1994). Thus, under Combee, the 
presumption is not the sole method for showing causation and 
thereby establishing service connection.

Service medical records are absent any findings or complaints 
of a skin disability.  Skin evaluation was normal at both the 
induction and discharge examinations.  

In a VA examination in April 1980, it was noted that the 
skin, including appendages, had no abnormalities.  

Private medical reports reflect treatment in March 1990 for 
apparent scabies of three weeks duration.  There were also 
findings of seborrheic folliculitis on the chest.  It was 
noted that a VA internist asked the veteran about defoliants, 
especially in the Republic of Vietnam.  An Agent Orange 
protocol examination conducted in February 1984 did not 
reveal any skin abnormality.  

In June 2002, the veteran was afforded a VA examination.  The 
veteran complained of skin problems on his groin, feet, 
ankles, and buttocks which began in 1970.  He stated that he 
experiences breakouts, splits in the skin, bumps, breaking 
off of toenails, and itch around the groin and buttocks.  The 
veteran further conveyed that he had tinea toenails, tinea 
pedis, tinea cruris, and also had these on his buttocks.  The 
veteran stated that around 1975, a rash began on his trunk 
which is recurring and is irritating and red at times.  The 
examiner noted that the veteran pointed to his chest, which 
was slightly red.  The examiner also noted that the area was 
not indurated, tender, and there was no pus.  The examiner 
stated that when the rash is mid-chest, it was more likely 
seborrheic dermatitis.  Besides the fungus previously 
mentioned, the examiner could not find any diagnostic-
appearing rash on other areas of the body.  Pictures were 
taken and placed in the claims folder. 

Pursuant to a Board request, a VA examiner reviewed the 
claims folder and the June 2002 examination to provide 
diagnoses for the veteran's skin disabilities and to issue an 
opinion as to the likelihood that each disability was related 
to service.  While the same examiner from the June 2002 
examination was unavailable, another examiner reviewed the 
first examiner's examination, service records, and the claims 
folder.  The examiner noted that the 2002 examination gave a 
diagnosis of tinea of the feet, groin, and buttocks.  He 
further found that there were no other objective findings of 
the skin to give further diagnosis.  As to the mid-chest skin 
condition, which had been stated to be more likely than not 
seborrheic dermatitis, the examiner noted that that diagnosis 
was based upon history and not on sufficient objective 
findings to give such a diagnosis.  The examiner found the 
only specific diagnosis was of the fungal disease previously 
mentioned.  Upon review of service records, the current 
examiner concluded that there was no indication of any skin 
conditions while in service.  As to the veteran's contention 
that his skin disability is related to Agent Orange exposure, 
the current examiner found no identifiable skin conditions in 
the 2002 examination consistent with skin conditions related 
to Agent Orange.  The examiner concluded that tinea of the 
feet, groin, and buttocks, as well as seborrheic dermatitis, 
are not associated with Agent Orange exposure.  

Upon review of all the evidence, the Board finds that the 
veteran's current skin disability was not incurred or 
aggravated in service.  The veteran showed no signs of a skin 
disability in service.  There is no documentation of 
complaints or findings of skin disability until the 2002 VA 
exam.  The first documented finding of a skin disability is 
about two decades post-service discharge.  That private 
record notes that there was some question regarding the 
veteran's exposure to defoliants, but there was no clear 
relationship suggested between skin disability and his 
herbicides exposure.  There is no competent evidence that 
establishes a nexus between this current skin disability and 
his time in service.  

Additionally, the Board finds that the veteran's skin 
disability was not caused or aggravated by exposure to 
herbicides.  The medical evidence documents that the veteran 
currently has tinea.  Tinea, and even seborrheic dermatitis 
which was not directly diagnosed, is not listed as a 
presumptive disease for Agent Orange purposes.  There is no 
association between tinea or seborrheic dermatitis, and 
exposure to Agent Orange.  There is also no medical opinion 
associating the veteran's skin disability with his exposure 
to herbicides.  Consequently, there is no nexus between 
exposure to Agent Orange and the veteran's skin disability.  
A clear preponderance of the evidence is against a finding 
that the veteran's skin disability is proximately due to or 
the result of his herbicide exposure.  

The Board notes the veteran's contention that his skin 
condition is chloracne and is a result of exposure to Agent 
Orange, but chloracne has not been identified by any medical 
professional.  While the veteran is qualified to make 
observations and describe any symptoms he experienced, he is 
not authorized to offer an opinion that requires medical 
knowledge, such as a diagnosis or an opinion as to the cause 
of a disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992).  Service connection for a skin disability is 
unwarranted. 

For veterans who engaged in combat with the enemy during 
active service, the regulations provide that "the Secretary 
shall accept as sufficient proof of  
service-connection of any disease or injury alleged to have 
been incurred in or aggravated by such service satisfactory 
lay or other evidence of service incurrence or aggravation of 
such injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence of 
aggravation in such service..."  38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(d) (2004).  The Court has clarified 
that the term 'service connection' is used in section 1154(b) 
to refer to proof of incurrence or aggravation, rather than 
to the legal standard for entitlement to payments for 
disability.  Velez v. West, 11 Vet. App. 148, 153 (1998).

The Federal Circuit has held that, while § 1154(b) does not 
create a statutory presumption that a combat veteran's 
alleged disease or injury is service-connected, it does 
considerably lighten the burden on the veteran who seeks 
benefits for an allegedly service-connected disease or injury 
and who alleges that the disease or injury was incurred in, 
or aggravated by, combat service.  Collette v. Brown,  
82 F. 3d 389, 392 (1996) (citations omitted).  More recently, 
the Court in addressing section 1154(b) explained that the 
provision of this section does not provide a substitute for 
medical nexus evidence, but rather serves only to reduce the 
evidentiary burden for combat veterans with respect to the 
submission of evidence of incurrence or aggravation of an 
injury or disease in service.  Kessel v. West, 13 Vet. 
App. 9, 16-19 (en banc) (citations omitted) (overruling Arms 
v. West, 12 Vet. App. 188 (1999), to the extent that the 
decision might be read as establishing by holding or implying 
in dicta that once a combat veteran has established 'service 
connection' under 1154(b), his claim may only be denied if 
the evidence to the contrary rises to the level of "clear and 
convincing" evidence).

Here, the veteran has not claimed that his skin disability 
had its onset in combat.  Even if he did, there is still no 
competent evidence in the claims folder that current skin 
disability is related to his service, including his combat.  
Therefore, a clear preponderance of the evidence is against 
the claim.  

ORDER

Entitlement to service connection for a skin disability, 
claimed as secondary to herbicide exposure is denied.






	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


